United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-3991
                                   ___________

Vincent E. Sargent,                   *
                                      *
            Appellant,                *
                                      * Appeal from the United States
     v.                               * District Court for the
                                      * Western District of Missouri.
Michael Kemna; Russell Hollowell;     *
Denzler; D. Hughes; J. Richey; Baker- *
Welsh; Amy Gertz,                     * [UNPUBLISHED]
                                      *
            Appellees.                *
                                 ___________

                             Submitted: June 1, 2005
                                Filed: June 8, 2005
                                 ___________

Before MORRIS SHEPPARD ARNOLD, McMILLIAN, and COLLOTON, Circuit
      Judges.
                         ___________

PER CURIAM.

      Vincent Sargent, an inmate at Crossroads Correctional Center in Missouri,
appeals from the district court’s1 dismissal of his state law claim, and the court’s
subsequent adverse grant of summary judgment in his action under 42 U.S.C. § 1983
claiming his right to equal protection was violated. Upon de novo review, we affirm.


      1
      The Honorable Dean Whipple, Chief Judge, United States District Court for
the Western District of Missouri.
       Specifically, Sargent’s state law claim failed because it was undisputed that
Sargent did not arrive on time to class as he had been ordered to do, which was
conduct authorizing his placement in administrative segregation under state law. See
Cooper v. Gammon, 943 S.W. 2d 699, 707 (Mo. Ct. App. 1997). Summary judgment
was proper on Sargent’s equal protection claim, because the record does not reveal
a trialworthy issue on whether, assuming Sargent was treated dissimilarly to similarly
situated inmates who were late to class, such dissimilar treatment was intentional or
purposeful discrimination. See Phillips v. Norris, 320 F.3d 844, 848 (8th Cir. 2003)
(where inmate did not allege membership in protected class or violation of
fundamental right, he had to show prison officials treated similarly situated classes
of inmates differently, and that differing treatment was unrelated to rational penal
interest and was intentional or purposeful discrimination); Weiler v. Purkett, 137 F.3d
1047, 1051 (8th Cir. 1998) (en banc) (few individual examples of unequal treatment
are insufficient to provide more than minimal support for inference of purposeful
discrimination).

      Accordingly, we affirm. See 8th Cir. R. 47B.
                     ______________________________




                                         -2-